Citation Nr: 0028673	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for sinusitis, 
bronchitis, rhinitis, and/or allergies.  

2.  Entitlement to service connection for herpes simplex.

3.  Entitlement to service connection for residuals of 
mammoplasty.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
June 1995.  

This appeal arises from a May 1996 rating decision of the 
Newark, New Jersey, regional office (RO) which denied service 
connection for sinusitis, bronchitis, rhinitis, and/or 
allergies, herpes simplex, and the residuals of mammoplasty.  
The notice of disagreement was received in March 1997.  The 
statement of the case was issued in December 1997.  The 
veteran's substantive appeal was received in January 1998.

In July 2000, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman of the Board of Veterans' Appeals (Board) to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 2000).

In view of the Board's finding that additional development is 
warranted to ascertain well-groundedness, the issue of 
service connection for sinusitis, bronchitis, rhinitis, 
and/or allergies will be discussed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  Following complaints of having a fever blister on her 
upper lift, the veteran was diagnosed in-service as having 
possible herpes simplex.

2.  The veteran has a current diagnosis of history of ora 
labia herpes, with intermittent recurrence.

3.  The veteran's claim for service connection for herpes 
simplex is plausible under the law.

4.  Service medical records show that the veteran was 
diagnosed as having macromastia, and that she underwent 
reduction mammoplasty to correct this condition.

5.  On VA examination dated in December 1997, the veteran was 
found to have hyper-pigmented scars of the lower breast folds 
that were tender and occasionally drained.

6.  The veteran's claim for service connection for the 
residuals of mammoplasty is plausible under the law.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for herpes 
simplex is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (2000).

2.  The claim of entitlement to service connection for the 
residuals of mammoplasty is well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(2000).  Further, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within an applicable presumption period 
under 38 C.F.R. § 3.307) and the veteran now has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumption period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for a disease 
diagnosed after service discharge, when all evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet.App. 477 
(1999), mot. for en banc consid. denied, 13 Vet. App. 205 
(1999) (per curiam order).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (that is, that the claim is 
plausible under the law).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Brock v. Brown, 10 Vet.App. 155 
(1997) (noting that a well-grounded claim for service 
connection requires medical evidence of a nexus between an 
in-service injury or disease (or the aggravation thereof) and 
a current disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it shall be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Herpes Simplex

In July 1987, the veteran was seen for complaints of having a 
fever blister on her upper lip.  The impression at that time 
was possible herpes simplex.  The veteran has testified that 
she that she continued to experience this disorder three to 
four times a year.  She said the lip sore would last between 
10 and 14 days, and that she treated the sore with a cream.  
She stated this pattern had remained the same since that 
initial occurrence.

For the purpose of determining well-groundedness, the 
veteran's statements that she has experienced reoccurring 
"cold sores" of the lip since 1987 is accepted as true.  
See King.  The veteran presented a similar medical history 
during the course of her April 1996 VA general medical 
examination.  The diagnosis was history of ora labia herpes, 
with intermittent recurrence.  Based upon the foregoing, the 
Board finds that evidence establishing incurrence of herpes 
simplex (cold sore), chronicity of said disorder, and a 
current diagnosis of herpes simplex has been submitted.  The 
claim is therefore well grounded.

B.  Residuals of Mammoplasty

Here, the record shows that the veteran elected to undergo a 
reduction mammoplasty in December 1985.  This procedure 
included free nipple grafting.  She had been previously 
diagnosed as having macromastia, and underwent the reduction 
mammoplasty because of complications she experienced as a 
result of the condition during the course of her military 
duties.  Post-surgical treatment reports indicated that the 
surgery went well, and that the healing was excellent.  In a 
report dated in January 1986, the veteran's nipples were 
noted to be fully viable.  Examinations conducted in April 
and December 1994 also indicated that the veteran's breasts 
were within normal limits.

With respect to evidence of a current disability, the veteran 
maintains that her in-service breast reduction surgery with 
nipple grafts has caused loss of sensitivity in her nipples.  
She says her nipples are no longer a source of sexual 
stimulation.  She states this has a negative impact on her 
sexuality and self-esteem.  She also contends that her 
breasts have a tendency to become inflamed along the area 
where the breast tissue was made to overlap.  In sum, the 
veteran asserts that her in-service breast surgery has caused 
emotional and physical problems, to include neurological 
complications.  

The veteran was afforded a VA dermatology examination in 
December 1997.  Of note, she gave a history of undergoing a 
breast reduction in 1985.  She complained of pain in the 
right breast, and drainage from the medial scar.  There were 
7-by-14-centimeter and 10-by-4-centimeter hyper-pigmented 
scars of the lower breast folds.  The scars were not painful 
to touch, but were irritated by her brassiere, with secondary 
comedone formation.  The diagnosis was tender medial scars of 
the breasts, with occasional drainage.  

While the report of the December 1997 examination did not 
explicitly link the identified problems to her breast 
reduction or address her contention of loss of sensation of 
the nipples, the Board is satisfied that sufficient evidence 
of a current disability, and the appropriate nexus relating 
that disability to the veteran's in-service surgery, has been 
presented.  The claim for service connection for the 
residuals of mammoplasty is therefore well grounded.


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for herpes simplex is well grounded, 
the appeal is granted.

To the limited extent that the veteran's claim of entitlement 
to service connection for the residuals of mammoplasty is 
well grounded, the appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
herpes simplex and the residuals of mammoplasty are well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (2000); Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  Specifically, the Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
the procurement of medical records to which the veteran has 
made reference.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991); Seals 
v. Brown, 8 Vet.App. 291, 296 (1995).

As noted above, there is some evidence of chronicity between 
the veteran's in-service complaints of a cold sore (herpes 
simplex) and her current diagnosis of history of ora labia 
herpes with intermittent recurrence.  The veteran should 
therefore be informed of the need to submit evidence 
documenting current treatment and/or diagnosis of her cold 
sore (herpes simplex).  If such evidence is received, the 
veteran should be afforded a VA examination to determine 
whether there is an etiological relationship between her 
military service and any cold sore (herpes simplex) that she 
might currently experience.  

Similarly, with respect to the claim for service connection 
for the residuals of mammoplasty, the Board has acknowledged 
that there is some evidence establishing that the veteran 
currently suffers from problems related to her in-service 
breast surgery.  A medical opinion is therefore needed to 
determine the nature and etiology of the current disorder.  
The Court has held that the Board, in rendering its final 
decision, must consider independent medical evidence in 
support of recorded findings, rather than provide its own 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  It also includes the 
procurement of a medical opinion where necessary.  See Ashley 
v. Brown, 6 Vet. App. 52 (1993) (obtaining an advisory 
medical opinion is a viable way for the Board to fulfill its 
duty to assist an appellant).  Accordingly, we believe the 
veteran should be afforded VA examinations of her scars and 
neurological status, with regard to the claimed disorders.

Prior to rendering a determination as to whether the veteran 
has submitted a well-grounded claim for service connection 
for sinusitis, bronchitis, rhinitis, and/or allergies, the 
Board finds that there are procedural defects that require 
correction.  In this regard, the veteran indicated, in a 
statement received in July 2000, that she was receiving 
treatment for her respiratory and allergy problems through 
the East Orange VA Medical Center (VAMC) and the Brooklyn 
VAMC.  There is no evidence that the RO has attempted to 
obtain the veteran's VA medical records.  As VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  See Dunn v. 
West, 11 Vet.App. 462 (1998); Bell v. Derwinski, 2 Vet.App. 
611, 613 (1992).

Further, the RO should review the veteran's claim of service 
connection for rhinitis and allergies.  In doing so, the RO 
is reminded that, pursuant to 38 C.F.R. § 3.380, diseases of 
allergic etiology may not be disposed of routinely for 
compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  An increase in the degree of 
disability during service may not be disposed of routinely as 
merely "natural progress" nor as due to the inherent nature 
of the disease.  Seasonal and other acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  The determination as to service 
incurrence or aggravation must be on the entire evidentiary 
showing.  38 C.F.R. § 3.380.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should advise the veteran that she may 
submit additional medical evidence that would help 
to establish that she currently suffers from 
herpes simplex, and that said virus is etiological 
related to the cold sore that was identified 
during her active military service.  She should 
also be informed that she may submit additional 
evidence demonstrating a medical nexus between her 
current breast problems and the breast surgery she 
underwent in service.  Further, the veteran should 
be asked to provide the complete names and 
addresses of all VA and non-VA health care 
providers who have treated her for sinusitis, 
bronchitis, rhinitis, allergies, herpes simplex, 
and/or the residuals of her mammoplasty since 
service discharge.  All records not already 
included in the claims folder should be obtained.  

2.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from the East Orange VAMC, the Brooklyn 
VAMC, and any other identified VA medical 
facility, for treatment since June 1995.  Once 
obtained, all records must be associated with the 
claims folders.

3.  The RO should schedule the veteran for VA 
otolaryngology, orthopedic, and neurological 
examinations.  The veteran should be properly 
notified of the date, time, and place of the 
examinations in writing.  The claims folder, to 
include a copy of this Remand decision, must be 
made available to the examiners for review prior 
to the examinations.  In answering the questions 
set forth below, the standard of proof that is 
underlined must be utilized.

a.  Otolaryngology examination:  The examiner 
should conduct an examination of the upper 
respiratory system, to include any special 
tests deemed necessary, and provide a 
diagnosis for any pathology found.  The 
examiner should also document the frequency 
and duration of any exacerbations of rhinitis 
or allergies.  The examiner should state 
whether it is at least likely as not that any 
chronic bronchitis or sinusitis is 
etiologically related to the veteran's active 
military service.  In addition the examiner 
should provide an opinion, based upon the 
available medical evidence and sound medical 
principles, as to whether any allergies or 
rhinitis experienced by the veteran 
constitutes a chronic disorder or whether the 
symptoms are seasonal and/or acute in nature, 
including an evaluation of whether an 
exacerbation of symptoms results in any 
residual disability.  If the examiner 
believes that the veteran suffers from 
chronic allergies/rhinitis, an opinion should 
be rendered as to whether the disorder had 
its onset during her active military service.  
The examiner should provide the complete 
rationale for all opinions given.

b.  Dermatology examination:  The examiner 
should conduct a thorough examination of the 
veteran's mouth and breast areas and provide 
a diagnosis for any pathology/abnormality 
found.  Based upon the medical evidence of 
record, the examiner should state whether or 
not the veteran suffers from a recurrent 
herpes simplex virus.  If so, the examiner 
should render an opinion as to whether it is 
at least likely as not that the herpes 
simplex is related to the "cold sore" that 
she developed during her active military 
service.  The examiner should also be asked 
to state an opinion as to whether it is at 
least likely as not that any disorder 
pertaining to the veteran's breasts (to 
include scars that are demonstrably tender or 
poorly nourished and subject to repeated 
ulceration) is related to her in-service 
reduction mammoplasty.  Again, the examiner 
should provide the complete rationale for all 
opinions given.

c.  Neurological examination:  The examiner 
should comment on the nature and severity of 
the neurological problems effecting the 
veteran's breasts.  The examiner should be 
asked to determine whether it is at least as 
likely as not that any neurological 
complication (including loss of sensation of 
the nipples) was caused by the veteran's in-
service reduction mammoplasty.  The examiner 
should provide the complete rationale for all 
opinions given.

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examinations do not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  If any decision remains adverse to the 
veteran, she and her representative should be 
issued a supplemental statement of the case 
(SSOC).  The SSOC should contain a summary of the 
pertinent facts and a summary and discussion of 
the laws and regulations applicable to the 
veteran's claims, including 38 C.F.R. §§ 3.303, 
3.304(b), and 3.380.  The RO should consider 
application of 38 C.F.R. § 3.655 if the veteran 
fails to report for any her examinations.  The 
veteran and her representative should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to afford due process and to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 



